Case 1:19-cv-09439-PKC Document 249-1 Filed 07/01/20 Page 1 of 7




EXHIBIT L - REDACTED
Case 1:19-cv-09439-PKC Document 249-1 Filed 07/01/20 Page 2 of 7




                    Redacted
Case 1:19-cv-09439-PKC Document 249-1 Filed 07/01/20 Page 3 of 7




                        Redacted
Case 1:19-cv-09439-PKC Document 249-1 Filed 07/01/20 Page 4 of 7




                      Redacted
Case 1:19-cv-09439-PKC Document 249-1 Filed 07/01/20 Page 5 of 7




                     Redacted
Case 1:19-cv-09439-PKC Document 249-1 Filed 07/01/20 Page 6 of 7




    Redacted
Case 1:19-cv-09439-PKC Document 249-1 Filed 07/01/20 Page 7 of 7




                Redacted




         Redacted
